Judgment unanimously affirmed. Memorandum: The record establishes that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was entered knowingly, voluntarily and with an understanding of its consequences (see, People v Lopez, 71 NY2d 662; People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067; People v Serrano, 15 NY2d 304, 310; People v Myers, 151 AD2d 1002, lv denied 74 NY2d 815). Although the prosecutor did not set forth on the record the proof that the People would present at trial, defendant’s counsel acknowledged that he had reviewed the evidence with defendant and that it was his opinion, and that of defendant, that there was a "substantial likelihood” that the evidence might result in a conviction of the more serious charge of sodomy in the first degree. (Appeal from Judgment of Jefferson County Court, Clary, J. — Sexual Abuse, 1st Degree.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.